ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald Lewis on 03/09/2021.

Claims 1, 3-9, 13-18 and 20 have been amended to:

1.	(Currently Amended) An engine operating method, comprising:
	deactivating at least one cylinder 
	reactivating the at least one cylinder 

3.	(Currently Amended) The method of claim 1, where deactivating the at least one cylinder at least one cylinder 

4.	(Currently Amended) The method of claim 1, where reactivating the at least one cylinder at least one cylinder 

5.	(Currently Amended) The method of claim 1, further comprising adjusting a torque provided via the reactivated at least one cylinder 

6.	(Currently Amended) The method of claim 5, where adjusting the torque includes adjusting a spark timing.

7.	(Currently Amended) The method of claim 5, where adjusting the torque includes adjusting a poppet valve timing.

8.	(Currently Amended) The method of claim 5, where adjusting the torque includes adjusting a throttle opening amount.

9.	(Currently Amended) An engine operating method, comprising:
	deactivating at least one cylinder 
	estimating an engine stopping position based on engine conditions at least one cylinder 
at least one cylinder the being at a location at which a fuel pump is in its compression stroke.

13.	(Currently Amended) The method of claim 9, further comprising rotating a request to start the engine 

14.	(Currently Amended) The method of claim 9, further comprising adjusting a torque of the reactivated at least one cylinder 

15.	(Currently Amended) the method of claim 9, further comprising not reactivating the at least one cylinder to the estimated engine stopping position being at a location where the fuel pump is not in 

16.	(Currently Amended) A system, comprising:
	an engine including a belt integrated starter/generator (BISG) and a crankshaft;
	a fuel pump mechanically driven by the engine; and
	a controller including executable instructions stored in non-transitory memory, the controller configured to deactivate at least one cylinder estimate an engine stopping position based on engine conditions, and reactivate the at least one cylinder the being at a location at which the fuel pump is in its compression stroke.

17.	(Currently Amended) The system of claim 16, where the controller further comprises at least one cylinder at a location at which the fuel pump is not in 

18.	(Currently Amended) The system of claim 17, where the controller further comprises 

20.	(Currently Amended) The system of claim 19, where the controller further comprises a rotation of the engine.

Reasons for Allowance
	Claims 1-20 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach a controller program/method configured to reactivate the cylinder(s) of an engine in response to an estimated engine stopping position at which a fuel pump is in its compression stroke in combination with the other claim limitations.
The closest prior art of record teaches wherein the provision of estimating an engine stopping position for engine/cylinder control purpose(s) is well-known [e.g., see US 20150025780 (Gibson), US 8423271 (Gibson), and/or US 20090118991 (Ueda)].
However, the prior art of record fails to teach or suggest wherein the cylinder(s) of the engine are reactivated if/when the estimated engine stopping position coincides with a fuel pump being in its compression stroke. As such, the claimed controller/method may be regarded as both novel and inventive, such that the claimed controller/method is specifically configured to prevent the engine from stopping during the compression stroke of the fuel pump, thereby enabling a unique torque profile with respect to the stopping and subsequent starting of the engine, in addition to a unique degree of fuel consumption that results from the particular basis/condition via which the cylinder(s) is/are being reactivated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747